 



EXHIBIT 10.4
2008 Executive Severance Plan
MARTHA STEWART LIVING OMNIMEDIA, INC.
2008 EXECUTIVE SEVERANCE PAY PLAN
The Company previously adopted the Martha Stewart Living Omnimedia, Inc. 2002
Executive Severance Pay Plan, effective as of August 9, 2002 (the “2002 Plan”).
Effective as of December 31, 2004, the 2002 Plan expired. The Company
subsequently adopted the Martha Stewart Living Omnimedia, Inc. 2005 Executive
Severance Pay Plan, effective as of January 1, 2005 (the “2005 Plan”). Effective
as of December 31, 2007, the 2005 Plan expired. Effective as of January 1, 2008,
the Company has adopted the Martha Stewart Living Omnimedia, Inc. 2008 Executive
Severance Pay Plan.
The purpose of the Plan is to better provide for the retention of key executives
through providing them with a higher degree of financial security, on the terms
and conditions hereinafter stated. The Plan is intended to be a severance pay
plan governed by Title I of ERISA primarily for the purpose of providing
benefits for a select group of management or highly compensated employees. All
benefits under the Plan will be paid solely from the general assets of the
Company.
ARTICLE I
Definitions
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Martha Stewart Living Omnimedia, Inc.
“Denial Notice” has the meaning given in Section 4.03(2) of the Plan.
“Disability” means a Total Disability under the Company’s long-term disability
insurance policy, or such comparable term under any successor policy which the
Company may secure after the date hereof, as interpreted by the Plan
Administrator.
“Effective Date” means January 1, 2008.
“Eligible Participant” has the meaning given in Section 2.02 of the Plan.
“Employment Severance Date” means the date an Eligible Participant experiences a
Separation from Service.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” shall have the meaning given in Section 3.01 of the Plan.
“Involuntary Termination for Cause” has the meaning given in Section 3.02 of the
Plan.
“Involuntary Termination for Disability” means any termination of a
Participant’s employment with the Company initiated by the Company as a result
of such Participant’s Disability.
“Participant” means any eligible executive who is made a participant in the Plan
by action of the Plan Administrator as specified herein.
“Plan” means The Martha Stewart Living Omnimedia, Inc. 2008 Executive Severance
Pay Plan.





--------------------------------------------------------------------------------



 



“Plan Administrator” means the Compensation Committee of the Board of Directors
of the Company, or, if the Board of Directors so determines, another committee
of the Board or the Board itself.
“Qualifying Involuntary Termination” means a Participant’s Separation from
Service with the Company initiated by the Company other than an Involuntary
Termination for Cause or an Involuntary Termination for Disability.
“Separation from Service” shall mean a termination of services provided by the
Eligible Participant to the Company as determined by the Company or Plan
Administrator in accordance with Treas. Reg. §1.409A-1(h).
“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.
“Voluntary Termination for Good Reason” has the meaning given in Section 3.01 of
the Plan.
“Voluntary Termination without Good Reason” means any termination of employment
initiated by a Participant other than a Voluntary Termination for Good Reason.
ARTICLE II
Eligibility; Participation; Benefits
Section 2.01. Participation in the Plan. The Plan Administrator may designate
any executive of the Company to be a Participant, and may vary the terms of a
Participant’s participation on a case-by-case basis. Promptly following such
designation, each Participant shall be notified of his or her participation in a
formal communication from the Plan Administrator or the Company, provided that
any variation in the terms of a Participant’s participation from the default
terms of the Plan shall be clearly explained to the Participant in such
communication. Participation in the Plan shall be determined in the Plan
Administrator’s sole discretion. Once participation in the Plan has commenced, a
Participant shall remain a Participant until the first to occur of (i) the
termination of his or her employment under circumstances not giving rise to a
right to severance benefits under the Plan, (ii) the completion of the delivery
of all severance benefits under the Plan following the termination of his or her
employment under circumstances giving rise to a right to such benefits and
(iii) the termination or expiration of the Plan pursuant to Article V before
termination of the Participant’s employment or the giving of notice by a
Participant under Section 3.01 hereof.
Section 2.02. Benefits Eligibility. A Participant shall become entitled to
severance benefits under the Plan in the event he or she experiences a Voluntary
Termination for Good Reason or a Qualifying Involuntary Termination, provided
that all of the conditions set forth in Section 2.03 are satisfied and the
termination is not described in Section 2.04. Any Participant who becomes so
entitled shall be deemed an “Eligible Participant.”
Section 2.03. Conditions. As a condition to entitlement of each Participant to
severance benefits under the Plan, the Participant must, following the
Employment Severance Date, execute, and not revoke, a waiver and release of
claims pursuant to Section 6.01 of the Plan, which shall provide, without
limitation, the following: (i) that the Participant shall have returned to the
Company all property of the Company held by the Participant; (ii) a
reaffirmation of the Participant’s agreement to abide by the confidentiality
agreement entered into by the Participant in connection with the Participant’s
employment with the Company or, if no such agreement exists, a confidentiality
agreement in form and substance comparable to that typically entered into by
comparably situated executives upon commencing employment with the Company;
(iii) that the Participant shall reasonably cooperate with the Company to
complete the transition of matters with which the Participant is familiar or
responsible to other executives or employees and to make himself or herself
reasonably available to answer questions or assist in matters which may require
attention after the Participant’s Employment Severance Date; (iv) that the
Participant shall not disparage the Company and those persons and entities
related to the Company; and (v) that, for two years following the Employment
Severance Date, the Participant shall not interfere with the Company’s
businesses, including by solicitation of the Company’s employees.
Section 2.04. Ineligible Terminations of Employment. A Participant will not be
eligible for severance benefits under the Plan if his or her employment with the
Company terminates for any of the following reasons:

 



--------------------------------------------------------------------------------



 



1)   Death of the Participant;   2)   Involuntary Termination for Disability;  
3)   Voluntary Termination without Good Reason;   4)   Involuntary Termination
for Cause; or   5)   Expiration of applicable employment term.

Section 2.05. Amount of Severance Payment. An Eligible Participant shall
receive, as a severance benefit under the Plan, continued payment of his or her
base salary during the period from his or her Employment Severance Date until
the 18-month anniversary of his or her Employment Severance Date, at the rate in
effect as of his or her Employment Severance Date.
For purposes of this Section 2.05, no reduction in salary of an Eligible
Participant shall be taken into account in determining his or her severance
benefits, if such reduction formed the basis of a claim for Voluntary
Termination for Good Reason or was instituted just prior to, or after, the
giving of an employment termination notice by the Company or the Eligible
Participant.
Section 2.06. Form and Times of Payment. All severance benefits payable pursuant
to Section 2.05 shall be paid according to the Company’s regular payroll
procedure.
Anything in this Plan to the contrary notwithstanding, if (A) on the date of the
Eligible Participant’s Separation of Service with the Company or a Subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), (B) if the Eligible Participant is determined to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, (C) the
payments exceed the amounts permitted to be paid pursuant to Treasury
Regulations section 1.409A-1(b)(9)(iii) and (D) such delay is required to avoid
the imposition of the tax set forth in Section 409A(a)(1) of the Code, as a
result of such termination, the Eligible Participant would receive any payment
that, absent the application of this Section 2.06, would be subject to interest
and additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earliest of (1) six (6) months
after the Eligible Participant’s Separation from Service, (2) the Eligible
Participant’s death or (3) such other date as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment).
It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code. To the extent such potential payments or benefits could become subject
to such Section, the parties shall cooperate to amend this Plan with the goal of
giving the Participant the economic benefits described herein in a manner that
does not result in such tax being imposed.
Section 2.07. Benefit Continuation Provisions. An Eligible Participant shall
also be entitled to the following severance benefits:
1) Health and Life Insurance. The Eligible Participant shall continue to be
covered by the Company’s health and life insurance plans on the same terms and
conditions as apply to similarly situated active employees of the Company, until
the earlier of (i) the end of the period during which the Eligible Participant
is entitled to salary continuation under Section 2.05 above and (ii) the date on
which the Eligible Participant first becomes eligible for benefits of the same
type under a plan or plans provided by a subsequent employer.
2) Equity Awards. The Eligible Participant shall become immediately vested in,
and restrictions shall lapse on, any and all outstanding equity awards of such
Eligible Participant, including stock options and restricted stock grants unless
otherwise provided in the applicable plan or award agreement.

 



--------------------------------------------------------------------------------



 



3) Outplacement Benefits. The Eligible Participant shall be entitled to
reimbursement for outplacement services of his or her choice if utilized in good
faith of up to a maximum of $30,000. Any reimbursement made to a Participant
pursuant to this Plan shall be made no later than the end of the calendar year
following the calendar year in which the expense was incurred.
Section 2.08. An Eligible Participant shall not be required to mitigate the
amount of any payment or benefit provided for in the Plan by seeking other
employment or otherwise and, except as provided in Section 2.07(1), no such
payment or benefit shall be offset or reduced by the amount of any compensation
or benefits provided to the Eligible Participant in any subsequent employment.
The severance payments and benefits under the Plan to an Eligible Participant
are intended to constitute the exclusive payments and benefits in the nature of
severance or termination pay that shall be due to an Eligible Participant upon
termination of his or her employment and shall be in lieu of (or offset by) any
other such payments or benefits under any agreement, plan, practice or policy of
the Company or any of its affiliates. The severance payments and benefits to
which an Eligible Participant is otherwise entitled shall be further reduced
(but not below zero) by any payments or benefits to which the Eligible
Participant may be entitled under any federal, state or local plant-closing (or
similar or analogous) law (including, without limitation, the U.S. Worker
Adjustment and Retraining Notification Act).
ARTICLE III
Termination Of Employment
Section 3.01. Voluntary Termination for Good Reason. If a Participant
experiences a Separation from Service with the Company pursuant to the following
terms, such termination shall be deemed a “Voluntary Termination for Good
Reason”:
1) Within ninety (90) days after the Participant first learns of an event that
constitutes “Good Reason” (as defined below), the Participant gives the Company
at least thirty (30) calendar days’ advance written notice of his or her intent
to terminate in a Voluntary Termination for Good Reason, which notice sets forth
in reasonable detail the facts and circumstances giving rise to the Good Reason
on which such termination shall be based; and
2) The Company fails to remedy the facts and circumstances giving rise to such
Good Reason in a prompt and responsive fashion taking into account such facts
and circumstances, but in any event within such thirty-day period, provided that
(i) if a fact, event or circumstance is by its nature not subject to remedy, the
discontinuance of such fact, event or circumstance on a prospective basis shall
be deemed a cure thereof and (ii) in the event the Company takes deliberate
actions with respect to a Participant that repeatedly give rise to Good Reasons
which the Company subsequently cures, the Company shall forfeit the ability to
cure such Good Reasons with respect to such Participant.
“Good Reason” shall mean the occurrence, without the Participant’s express prior
written consent, of any one or more of the following:
(a) a material reduction or material adverse alteration in the Participant’s
position, title, duties or responsibilities from those in effect as of the
Effective Date (or as subsequently amended with the consent of the Participant);
(b) the Company’s requiring the Participant to be based at a location in excess
of thirty-five (35) miles from the location of the Participant’s principal job
location or office as of the Effective Date (or as subsequently changed with the
consent of the Participant), except for required travel on the Company’s
business to an extent substantially consistent with the Participant’s present
business obligations;
(c) a material reduction by the Company of the Participant’s base salary or
target annual bonus percentage as in effect on the Effective Date, or as the
same shall be increased from time to time; or
(d) the failure of the Company to comply with the requirements of Section 5.03
below.

 



--------------------------------------------------------------------------------



 



The Participant’s right to terminate employment in a Voluntary Termination for
Good Reason shall not be affected by the Participant’s incapacity due to
physical or mental illness. Subject to the requirements set forth above, the
Participant’s continued employment shall not constitute a consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
herein.
Section 3.02. Involuntary Termination for Cause. If any one or more of the
following has occurred, and the Participant is terminated accordingly, it shall
be deemed an “Involuntary Termination for Cause”:
1) the Participant has materially failed to perform his or her material duties
to the Company after written notice specifying such failure and the manner in
which the Participant may rectify such failure in the future if practicable and
a reasonable opportunity to be heard by the Plan Administrator regarding such
failure;
2) the Participant has engaged in willful, intentional misconduct that has
resulted in material damage to the Company’s business or reputation after
written notice and a reasonable opportunity to be heard by the Plan
Administrator regarding such misconduct;
3) the Participant has been convicted of a felony;
4) the Participant has engaged in fraud against the Company or misappropriated
property of the Company (other than incidental property); or
5) the Participant has materially failed to comply with the Company’s employment
policies and rules after written notice and a reasonable opportunity to cure
such failure and to be heard by the Plan Administrator regarding such failure,
provided that, pursuant to the standard policies of the Company in effect at the
time, whether or not such policies are written, and any disciplinary procedures
set forth therein or commonly followed, such failure to comply with such
employment policies and rules would otherwise give rise to termination.
ARTICLE IV
Administration of the Plan
Section 4.01. Administrator. The general administration of the Plan and the
responsibility for carrying out the provisions of the Plan will be placed with
the Plan Administrator. The Plan Administrator may be notified at the following
address:
Martha Stewart Living Omnimedia, Inc.
11 West 42nd Street
New York, New York 10036
Attention:                    Plan Administrator
c/o General Counsel
Section 4.02. Duties and Powers. The Plan Administrator will have all powers
necessary and or helpful to administering the Plan in all its details. This
authority includes, but is not limited to, determining eligibility for
participation and, where clearly stated in the designation of Plan participation
and subsequently in the notice to a Participant of Plan participation, varying
the terms of the Plan with respect to a particular Participant; making rules and
regulations for the administration of the Plan that are consistent with the
terms and provisions of the Plan; construing all terms, provisions, conditions
and limitations of the Plan, and resolving ambiguities, correcting deficiencies
and supplying omissions; determining all questions arising out of, or in
connection with, cases in which the Plan Administrator deems such a
determination advisable. The Plan Administrator shall have the full discretion
to exercise the powers conferred by the Plan, and all such acts and
determinations will be final, binding and conclusive upon all interested
parties. The Plan Administrator shall also have the authority to designate other
individuals to exercise the powers of the Plan Administrator on its behalf.

 



--------------------------------------------------------------------------------



 



Section 4.03. Claims Procedures.
1) All claims for benefits shall be in writing and shall be filed with the Plan
Administrator.
2) The Plan Administrator shall determine whether or not to accept a claim for
severance benefits within ninety (90) days after receiving it. If the Plan
Administrator wholly or partially denies a Participant’s claim for benefits, the
Plan Administrator shall give the claimant written notice of such denial (a
“Denial Notice”) within such ninety-day period, setting forth:
(a) The specific reason(s) for the denial;
(b) Specific reference to pertinent Plan provisions on which the denial is
based;
(c) A description of any additional material or information which must be
submitted to perfect the claim, and an explanation of why such material or
information is necessary; and
(d) An explanation of the Plan’s review procedure as set forth in
Section 4.03(3) below.
3) If a Participant wishes to appeal the denial or partial denial of a claim for
benefits under the Plan, he or she shall so notify the Plan Administrator in
writing within sixty (60) days after receiving the Denial Notice, during which
period the Participant shall have the right to submit to the Plan Administrator
written materials or information in support of his or her claim (which shall
include any materials or information requested in the Denial Notice). If the
Participant so requests, the Plan Administrator shall afford the Participant the
opportunity, before the end of such sixty-day period, to meet with the Plan
Administrator to discuss his or her claim. In addition, upon request, the
Participant shall be provided, free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the Participant’s
claim for benefits. The Plan Administrator shall make a final determination with
respect to such claim, and shall notify the Participant of the determination,
within sixty (60) days following the end of the sixty-day appeal period.
ARTICLE V
Plan Amendment and Termination; Successors
Section 5.01. Amendment and Termination. The Plan, and any part thereof, is
subject to amendment, waiver or individual adjustment by the Plan Administrator
at any time and from time to time, for any reason, provided that no such
amendment, waiver, adjustment or termination shall decrease or otherwise
adversely affect the rights or entitlements possessed by a Participant, whether
prior to or after such Participant’s Employment Severance Date, and whether with
respect to benefits under the Plan to which a Participant is then entitled or
with respect to which such Participant may become entitled upon a Voluntary
Termination for Good Reason or a Qualifying Involuntary Termination, without
such Participant’s written consent.
Section 5.02. Plan Expiration. The Plan shall expire on December 31, 2010. No
termination of employment of an individual occurring after such expiration shall
give rise to any rights to severance benefits under the Plan, but such
expiration shall have no effect on the severance benefits to which any Eligible
Participant whose Employment Severance Date occurs on or prior to such date is
entitled.
Section 5.03. Successors. The Company shall cause the Plan to be assumed by any
successor of the Company, whether such succession occurs by merger, asset
acquisition or otherwise, unless such assumption would occur by operation of
law.
Section 5.04. Employment Status. The Plan does not constitute a contract of
employment or impose on the Company any obligation to retain any Participant as
an employee or to change any employment policies of the Company.
Section 5.05. Withholding of Taxes. The Company shall withhold from any amounts
payable under the Plan all federal, state, local or other taxes that are legally
required to be withheld.

 



--------------------------------------------------------------------------------



 



Section 5.06. No Effect on Other Benefits. Severance benefits shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein.
Section 5.07. Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 5.08. Settlement of Claims. The Company’s obligation to make the
payments provided for in the Plan and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment or other right which
the Company may have against a Participant or others.
Section 5.09. Assignment. The Plan shall inure to the benefit of and shall be
enforceable by a Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If a
Participant should die while any amount is still payable to the Participant
under the Plan had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Plan to the Participant’s estate. A Participant’s rights under the Plan shall
not otherwise be transferable or subject to lien or attachment.
Section 5.10. Governing Law. The Plan shall be governed by ERISA and, to the
extent not preempted thereby, the laws of the State of Delaware. Without
limiting the generality of this Section 5.10, it is intended that the Plan
comply with Section 409A of the Code, and, in the event that the Plan is
determined to be a “deferred compensation plan” within the meaning of
Section 409A(d)(1) of the Code, the Plan Administrator shall, as necessary,
adopt such conforming amendments as are necessary to comply with Section 409A of
the Code without reducing the severance benefits due to Participants hereunder.
ARTICLE VI
Waiver and Release of Claims Form
Section 6.01. Signing the Waiver and Release Form. To receive severance benefits
under the Plan, an Eligible Participant must sign, and not revoke, a waiver and
release of claims in the form attached hereto as Exhibit A, with such changes
thereto as the Company shall reasonably provide which shall be provided to the
Eligible Participant on the Employment Severance Date to be executed within
30 days of such date.





--------------------------------------------------------------------------------



 



Exhibit A
WAIVER AND RELEASE OF CLAIMS
1. General Release. In consideration of the payments and benefits to be made
under the Martha Stewart Living Omnimedia, Inc. 2008 Executive Severance Pay
Plan (the “Plan”),                                          (the “Employee”),
with the intention of binding the Employee and the Employee’s heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge Martha Stewart Living Omnimedia, Inc. (the “Company”) and each of its
subsidiaries and affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, agents, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which the Employee, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity (an “Action”), including,
without limitation, any and all Actions (i) arising out of or in any way
connected with the Employee’s service to any member of the Company Affiliated
Group (or the predecessors thereof) in any capacity, or the termination of such
service in any such capacity, (ii) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (iii) for breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort and (iv) for any violation of
applicable state and local labor and employment laws (including, without
limitation, all laws concerning harassment, discrimination, retaliation and
other unlawful or unfair labor and employment practices), any and all Actions
based on the Employee Retirement Income Security Act of 1974 (“ERISA”), and any
and all Actions arising under the civil rights laws of any federal, state or
local jurisdiction, including, without limitation, Title VII of the Civil Rights
Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”),
Sections 503 and 504 of the Rehabilitation Act, the Family and Medical Leave
Act, the Age Discrimination in Employment Act (“ADEA”), the New York State
Constitution, the New York Human Rights Law, the New York Labor Law, the New
York Civil Rights Law, the New York City Human Rights Law, the New York
Retaliatory Action by Employers Law, the New York Non-Discrimination for Legal
Actions Law and the New York Wage and Hour Law, excepting only:
(a) rights of the Employee under this Waiver and Release of Claims and the Plan;
(b) rights of the Employee relating to equity awards held by the Employee as of
his or her Employment Severance Date (as defined in the Plan);
(c) the right of the Employee to receive COBRA continuation coverage in
accordance with applicable law;
(d) rights to indemnification the Employee may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Company Released Party or (iii) as an insured under any director’s and officer’s
liability insurance policy now or previously in force;
(e) claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Employment Severance Date in accordance with applicable
Company policy; and
(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the Employment Severance Date pursuant to applicable Company policy.
2. No Admissions, Complaints or Other Claims. The Employee acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Employee also acknowledges and agrees
that he or she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.
3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

 



--------------------------------------------------------------------------------



 



4. Specific Waiver. The Employee specifically acknowledges that his or her
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or claim or cause of action which by law
the Employee is not permitted to waive.
5. Additional Covenants.
(a) Confidentiality. The Employee shall not, without the prior written consent
of the Company or as may otherwise be required by law or any legal process, or
as is necessary in connection with any adversarial proceeding against any member
of the Company Affiliated Group (in which case the Employee shall cooperate with
the Company in obtaining a protective order at the Company’s expense against
disclosure by a court of competent jurisdiction), communicate, to anyone other
than the Company and those designated by the Company or on behalf of the Company
in the furtherance of its business, any trade secrets, confidential information,
knowledge or data relating to any member of the Company Affiliated Group,
obtained by the Employee during the Employee’s employment by the Company that is
not generally available public knowledge (other than by acts by the Employee in
violation of this Waiver and Release of Claims).
(b) Return of Company Material. The Employee represents that he or she has
returned to the Company all Company Material (as defined below). For purposes of
this Section 5(b), “Company Material” means any documents, files and other
property and information of any kind belonging or relating to (i) any member of
the Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including, without limitation,
business, financial and accounting practices) of any of them, in each case
whether tangible or intangible (including, without limitation, credit cards,
building and office access cards, keys, computer equipment, cellular telephones,
pagers, electronic devices, hardware, manuals, books, files, documents, records,
software, customer data, research, financial data and information, memoranda,
surveys, correspondence, statistics and payroll and other employee data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto), excluding only information (x) that is generally available
public knowledge or (y) that relates to the Employee’s compensation or employee
benefits.
(c) Cooperation. Following the Employment Severance Date, the Employee shall
reasonably cooperate with the Company upon reasonable request of the Board of
Directors of the Company or any committee thereof, and shall be reasonably
available to the Company with respect to matters arising out of the Employee’s
services to the Company Affiliated Group.
(d) Nondisparagement. The Employee agrees not to communicate negatively about or
otherwise disparage any Company Released Party or the products or businesses of
any of them in any way whatsoever.
(e) Nonsolicitation. The Employee agrees that, from the Employment Severance
Date through the second anniversary of the Employment Severance Date, the
Employee shall not, directly or indirectly, interfere with the Company’s
businesses by, without limitation, (i) soliciting any of the Company’s employees
or customers or (ii) requesting or causing any customers, employees or vendors
of the Company to alter, cancel or terminate any business or employment
relationship with the Company.
(f) Noncompetition and other Restrictive Covenants. The Employee agrees and
reaffirms that the non-competition provision and other restrictive covenants
contained in his or her initial employment letter or agreement, as the case may
be, with the Company shall survive by their own terms unless specifically
preempted by the terms hereof.
(g) Injunctive Relief. In the event of a breach or threatened breach by the
Employee of this Section 5, the Employee agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Employee acknowledging that damages
would be inadequate or insufficient.
6. Voluntariness. The Employee acknowledges and agrees that he or she is relying
solely upon his or her own judgment; that the Employee is over eighteen
(18) years of age and is legally competent to sign this Waiver and Release of
Claims; that the Employee is signing this Waiver and Release of Claims of his or
her own free will; that the Employee has read and understood the Waiver and
Release of Claims before signing it; and that the Employee is signing this
Waiver and Release of Claims in exchange for consideration that he or she
believes is satisfactory and adequate. The Employee also acknowledges and agrees
that he or she has been informed of the right to consult with legal counsel and
has been encouraged to do so.





--------------------------------------------------------------------------------



 



7. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.
8. Acceptance and Revocability. The Employee acknowledges that he or she has
been given a period of twenty-one (21) days within which to consider this Waiver
and Release of Claims, unless applicable law requires a longer period, in which
case the Employee shall be advised of such longer period and such longer period
shall apply. The Employee may accept this Waiver and Release of Claims at any
time within this period of time by signing the Waiver and Release of Claims and
returning it to the Company. This Waiver and Release of Claims shall not become
effective or enforceable until seven (7) calendar days after the Employee signs
it. The Employee may revoke his or her acceptance of this Waiver and Release of
Claims at any time within that seven (7) calendar day period by sending written
notice to the Company. Such notice must be received by the Company within the
seven (7) calendar day period in order to be effective and, if so received,
would void this Waiver and Release of Claims for all purposes.
9. Effect of Unenforceability of Release. In the event that the Employee or his
or her successors or assigns initiates an Action in respect any portion of the
Waiver and Release of Claims set forth herein that is held to be null and void
or otherwise determined not to be enforceable by the Company for any reason
(whether as part of such Action or otherwise), then, in addition to any other
remedy available to the Company hereunder (including, without limitation, the
right to cease the severance benefits), the Employee shall promptly repay to the
Company any portion of the severance benefits that has previously been paid or
provided to him or her.
10. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the State of New York without giving
effect to the conflicts of law principles thereof.

         
 
 
 
Employee    

